Title: To George Washington from Elisha Sheldon, 4 September 1782
From: Sheldon, Elisha
To: Washington, George


                  Sir
                     
                     Middlepattent 4 miles from Bedford on the road to Roundhill, September 4th 1782
                  
                  On the day after I left Head Quarters, I removed my Regt to Cantito, where with very great difficulty I procured forage and Water till this morning.  The Drought has been so much more severe in this Quarter than in any other part I have been in, that there is no green herbage on the ground, the Brooks of Water cease to run, and the few Inhabitants can get but a scanty supply of Water for their own Use.  I have sent out my officers into all the adjacent parts of the Country, and have engaged a quantity of Hay, but for want of Teams not a Ton of it can be removed, I have therefore been obliged to remove the Regt to this Place to eat the forage, and as we have such poor prospects with respect to Water and at so great a Distance from the Commissary, I have tho’t best to report the same to your Excellency, and to refer your Excellency to Lt Col. Jameson for a more full relation of any matters which may be necessary to be known.  I have the honor to be with the greatest Regard your Excellencys msot obt & Hmbe servt
                  
                     Elisha Sheldon Colo. Rgt L.D.
                  
               